Title: To Benjamin Franklin from Antoinette-Thérèse Melin Dutartre, 6 June 1784
From: Dutartre, Antoinette-Thérèse Melin
To: Franklin, Benjamin



ce 6 juin 1784 à L’arbalêtre par Ris à Risroute de fontainebleau

Je vous envoye, mon papa, une Sollicitation que le principal du college des irlandois me fait, Si vous pouvez y avoir egard, vous m’obligerez infiniment. Jespere que vous ne m’avez pas totalement oublié? Les maladies cruelles nous ont Separés. Je nai été qu’une Seule fois voir nôtre charmante amie, et il ne me fut pas possible d’aller vous embrasser: ne me punissez pas, mon papa, de l’obligation ou j’ai été de me priver du plaisir de vous voir: je Suis à mon arbalêtre, en assez bonne Santé toujours possedée du desir de vous y recevoir: mais vos affaires, vôtre Santé, Sont

elles d’accord avec mon désir? Voila le hic! C’est ce que je veux Scavoir de vous: qu’une bonne lettre, angloise, de la main du papa me dedomage de ne le point voir j’attends cette lettre et Suis en attendant avec toutte la tendresse et l’attachement possible his Dutifull Daughter

Melin Dutartre

